Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
2.	Claims  28, 30-34, 36-40, 42, 43, 45 and 47-52 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 28, 34 and 40, the prior art of record fails to teach or render obvious, a wireless communication method/a first device/a computer program product comprising stopping scanning a first wireless signal, wherein stopping the scanning comprises displaying a first interface in response to a first user input, wherein the first interface is a display interface of a first application, and wherein the first interface comprises a wireless control option and stop scanning the first wireless signal in response to a second user input for the wireless control option and sending, in response to stopping the scanning, a network scanning request to a second device over a short-range wireless communication connection between the first device and the second device, wherein the network scanning request instructs the second device to scan the first wireless signal, in combination with all other limitations as recited in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	4/27/2022

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477